9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecur, GB 2540736 A, in view of Meneely, US 2015/0144096.

Regarding Claim 21
Cecur discloses a rocker arm assembly in a combustion engine drive mode and an engine braking mode, and configured to selectively open first and second exhaust valves (30, 32) (Cecur, Abstract, Figures 1 and 7-8), the assembly comprising: a rocker shaft (16); an exhaust valve rocker arm (14) configured to receive and rotate about the rocker shaft (16) (Cecur, [0015]); and a rotating stepped engine brake capsule (26, 126) coupled to the exhaust valve rocker arm (14) and having a castellation 
Cecur further discloses that the intermediate rod (44, 144) moved by utilizing electromechanical, pneumatic or another means of actuation (Cecur, [0019]). However, Cecur does not explicitly disclose that the actuation means comprises a solenoid.
Meneely disclose an engine brake rocker arm assembly (12) comprising an actuator assembly comprising an actuator piston (62) configured to move between a first position (brake mode) and a second position (drive mode) (Meneely, [0061] and [0077]), wherein the actuator is configured to actuate pneumatically (Meneely, [0117], electromechanically (Meneely, [0139]), or by solenoid actuation (Meneely, [0058]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cecur such that the intermediate rod is moved by solenoid actuation (actuation means comprises a solenoid), as Meneely teaches that it is well known in the art for brake actuating systems to be actuated pneumatically, electromechanically, or by solenoid actuation. As Cecur teaches that the intermediate rod is configured to actuate electromechanically, pneumatically, or by another means of actuation, it would have been obvious to utilize solenoid actuation to actuate the intermediate rod. 

Regarding Claim 23
Cecur discloses a rocker arm assembly in a combustion engine drive mode and an engine braking mode, and configured to selectively open first and second exhaust valves (30, 32) (Cecur, 
Cecur further discloses that the actuator piston (44) moves the intermediate arm (42, 142) by utilizing electromechanical, pneumatic or another means of actuation (Cecur, [0019]). However, Cecur does not explicitly disclose that the actuator comprises a solenoid. 
Meneely disclose an engine brake rocker arm assembly (12) comprising an actuator assembly comprising an actuator piston (62) configured to move between a first position (brake mode) and a second position (drive mode) (Meneely, [0061] and [0077]), wherein the actuator is configured to actuate pneumatically (Meneely, [0117], electromechanically (Meneely, [0139]), or by solenoid actuation (Meneely, [0058]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cecur such that the intermediate arm is moved by solenoid actuation (actuation means comprises a solenoid), as Meneely teaches that it is well known in the art for brake actuating systems to be actuated pneumatically, electromechanically, or by solenoid actuation. As Cecur teaches that the intermediate arm is configured to actuate electromechanically, pneumatically, or by another means of actuation, it would have been obvious to utilize solenoid actuation to actuate the intermediate arm.

Regarding Claim 24
Cecur discloses a rocker arm assembly in a combustion engine drive mode and an engine braking mode, and configured to selectively open first and second exhaust valves (30, 32) (Cecur, Abstract, Figures 1 and 7-8), the assembly comprising: a rocker shaft (16); an exhaust valve rocker arm (14) configured to receive and rotate about the rocker shaft (16) (Cecur, [0015]); and a rotating stepped engine brake capsule (26, 126) coupled to the exhaust valve rocker arm (14) and having a castellation mechanism (146, 148), the rotating stepped engine brake capsule (26, 126) actuated by a plunger (actuator piston) (44, 144), wherein the rotating stepped engine brake capsule (26, 126) is moveable between a locked engine brake active position (braking mode) (Cecur, [0019]) and an unlocked, engine brake inactive position (drive mode) (Cecur, [0018]). 
Cecur further discloses that the plunger/actuator piston (44) moves by utilizing electromechanical, pneumatic or another means of actuation (Cecur, [0019]). However, Cecur does not explicitly disclose that the actuator comprises a solenoid or that the plunger has a detent. 
Meneely disclose an engine brake rocker arm assembly (12) comprising an actuator assembly comprising an actuator piston (62) configured to move between a first position (brake mode) and a second position (drive mode) (Meneely, [0061] and [0077]), wherein the actuator piston (62) has a detent (Meneely, Figures 5A, 5C, 14, and 16) and is configured to actuate pneumatically (Meneely, [0117], electromechanically (Meneely, [0139]), or by solenoid actuation (Meneely, [0058]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cecur such that the actuator comprises solenoid actuation (actuation means comprises a solenoid) and the plunger has a detent, as Meneely teaches that it is well known in the art for brake actuating systems to be actuated pneumatically, electromechanically, or by solenoid actuation. As Cecur teaches that the intermediate arm is configured to actuate .

Allowable Subject Matter
4.	Claims 11 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the apparatus of claim 11, the inclusion of:
	“wherein the intermediate rod is actuated by a cam lobe disposed on a cam shaft” was not found.

In the apparatus of claim 22, the inclusion of:
	“the rotating stepped engine brake capsule actuated by a rotating intermediate arm, the intermediate arm actuated by a camshaft” was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746